Order entered July 15, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01620-CR

                                JORGE ALVARADO, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F11-25903-Y

                                             ORDER
       The Court REINSTATES the appeal.

       On June 26, 2013, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the

appeal; (2) appellant is indigent; (3) appellant was represented by Nanette Hendrickson of the

Dallas County Public Defender’s Office; (4) Ms. Hendrickson determined that her office also

represents appellant’s codefendant on appeal; (5) the trial court appointed Daniel Oliphant as

appellant’s new counsel in place of Ms. Hendrickson; and (6) Mr. Oliphant requires forty-five

days from the July 9, 2013 hearing to file appellant’s brief.

       We DIRECT the Clerk of this Court to substitute Daniel Oliphant as appellant’s

appointed attorney of record in place of Nanette Hendrickson.
        We ORDER appellant to file his brief by SEPTEMBER 2, 2013.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.


                                               /s/    LANA MYERS
                                                      JUSTICE